DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3 are allowed.
The present invention relates to a display device comprising a method for determining the correspondence between extracted characteristic time-series waveforms and control commands of a manufacturing machining process associated with the extracted characteristic time-series waveforms, and displaying the extracted characteristic time-series waveforms and control commands such that correspondence between the characteristic waveforms and the control commands is ascertainable.
Further, the following is an examiner's statement of reasons for allowance: 
As per independent claim 1, Namekata E. (JP2010092405 A (machine translation of description from Japanese to English) discloses the claimed: waveform display device (Namekata: fig. 6; p. 1, section ‘problem to be solved’), comprising: a waveform pattern storage unit configured to store, in an associated manner, a plurality of control commands and a plurality of waveform patterns of time-series data measured when a manufacturing machine is controlled by a control program including the plurality of control commands (Namekata: fig. 3, ‘RAM’ 53, ‘ROM’ 52 (storage of control program and display data); [0009, 0035, 0044-0045]), a processor (Namekata: fig. 3, ‘CPU’ 51) configured to obtain time-series data on a physical quantity to be measured when the manufacturing machine is controlled based on the control program (Namekata: section ‘problem to be solved’), arrange determined control commands in a time order of the waveforms (fig. 6, illustrating the display of correspondence between commands (e.g., G0X, G1X, G2Y, etc. in sample program O100) and associated waveforms plotted as X values with respect to time; please note, Namekata’s control commands are arranged in a time order), and identify a correspondence between the waveforms and commands included in the control program, based on the control program and the control commands such that an order of appearance of the commands included in the control program is consistent with the time order in which the control commands are arranged (Namekata: fig. 6, illustrating the display a display unit configured to perform display such that the correspondence between waveforms and the commands included in the control program is ascertainable (Namekata: fig. 6, illustrating the display of correspondence between commands (e.g., G0X, G1X, G2Y, etc. in sample program O100) and associated waveforms plotted as X values with respect to time; [0035]), while Zhao et al (US 2016/0307568 A1) teaches the concepts extract characteristic waveforms from time-series data on a physical quantity (Zhao: [0027]), determine, among a plurality of control commands, control commands corresponding to the extracted characteristic waveforms with reference to a waveform pattern storage unit (Zhao: fig. 3, ‘receiving speech at an ASR system from a vehicle occupant that includes a command to control a vehicle function’ 310; [0027]), and identify, by a processor, correspondence between the extracted characteristic waveforms and the commands (Zhao: fig. 2, illustrating an embodiment of an ASR system, and fig. 3, ‘identifying a gate command from the speech and associating the gate command with the vehicle function’ 320; [0028]).
None of the prior art cited, however, teaches or suggests, singly or in combination, the combination of elements recited in the claims as a whole. Specifically, the cited prior art fails to disclose or render obvious the following limitations: “storing a plurality of control commands and a plurality of waveform patterns of time-series data measured when a manufacturing machine is controlled by a control program including the plurality of control commands, extracting characteristic waveforms from the plurality of waveform patterns, wherein the plurality of waveform patterns of time-series data includes waveform patterns of at least two parameters at each time in a time series, determining, among the plurality of control commands, control commands corresponding to the extracted characteristic waveforms, and displaying the extracted characteristic waveforms and the plurality of control commands included in the control program such that the correspondence between the extracted characteristic waveforms and the plurality of control commands included in the control program, which is identified by the processor, is ascertainable”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F. VALDEZ whose telephone number is (571) 270-3744.  The examiner can normally be reached on Monday-Friday; 7:30am - 4:00 pm EST.
Examiner interviews are available via telephone or video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached at (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PATRICK F VALDEZ/Examiner, Art Unit 2611